1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTHONY MCALLISTER,                                Case No.: 3:19-cv-1490-MMA (KSC)
                                       Plaintiff,
12
     v.                                                 ORDER FOR ISSUANCE OF
13   UNITED STATES OF AMERICA, et al.,                  WARRANT OF MARITIME
                          Defendants.                   ARREST
14
15   UNITED STATES OF AMERICA,
16                  Third-Party Plaintiff,
     v.
17
     SHANGHAI HIGHWAY, her engines,
18   apparel, electronics, tackle, boats,
19   appurtenances, etc., in rem, et al.
20                      Third-Party Defendants.
21
22
23
24         Upon reading the verified Third-party Complaint and supporting exhibits filed
25   therewith, and the United States of America’s Application for Issuance of Warrant of
26   Maritime Arrest and supporting Declaration, and the Court finding that the conditions for
27   an action, in rem, under Supplemental Admiralty Rule C appear to exist,
28

                                                    1
                                                                          3:19-cv-1490-MMA (KSC)
1          ORDERS that the Clerk shall issue a Warrant of Maritime Arrest of the defendant
2    vessel SHANGHAI HIGHWAY, as prayed for in the Third-party Complaint; and further
3          ORDERS that a copy of this Order be attached to and served with the said Warrant
4    of Maritime Arrest; and further
5          ORDERS that any person claiming a right of possession or any ownership interest
6    in the vessel SHANGHAI HIGHWAY arrested pursuant to this order shall, in accordance
7    with Rule C(6) of the of the Supplemental Rules for Certain Admiralty and Maritime
8    Claims, file a verified statement of right or interest with the Clerk of the Court and an
9    answer, and shall, upon application to the Court, be entitled to a prompt hearing at which
10   the defendant shall be required to show why the arrest should be vacated or other relief
11   granted; and further
12         ORDERS that maritime lienors or other persons making a claim against the Vessel
13   in accordance with Rule C(6) of the of the Supplemental Rules for Certain Admiralty and
14   Maritime Claims, must file applications for intervention within thirty (30) days after
15   publication of the Notice of Arrest and Filing of Action.
16         IT IS SO ORDERED.
17
18   Dated: November 5, 2019
19                                                 _____________________________
20                                                 Hon. Michael M. Anello
21                                                 United States District Judge

22
23
24
25
26
27
28

                                                   2
                                                                              3:19-cv-1490-MMA (KSC)
